DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2-3, 11-12, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0145856 A1 to Zdrojkowski (“Zdrojkowski”) et al. in view of US 2008/0190430 A1 to Melker et al. and further in view of an article entitled “Cardiac Autonomic Control in Obstructive Sleep Apnea: Effects of Long-term CPAP Therapy” by Khoo et al. (“Khoo”).
As to claim 2, Zdrojkowski discloses an air delivery system, comprising: 
a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment (see Fig 2, element 14); and
a controller configured to extract information regarding patient-ventilator asynchrony from a patient effort signal (see [0101], [0109], [0112], [0129]; see also Fig 10A-B). 
Zdrojkowski uses a patient flow signal as proxy for patient effort and thus does not disclose a pulse oximeter configured to determine a measure of patient effort during a treatment period.
However, in a similar device, Melker teaches that a pulse oximeter can provide additional helpful data to better optimize the function of the CPAP type device disclosed by Zdrojkowski (see [0086]-[0087]). Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to combine the synchronization control of Zdrojkowski with the pulse oximeter patient effort signal of Melker to result in providing a patient effort signal for input to control operation of the flow generator as such a combination would amount to no more than the application of a known technique to known device ready for improvement yield the predictable result that is better synchronization and operation of the CPAP device.
Neither Zdrojkowski nor Melker teaches that the controller is configured to measure and/or monitor the patient's autonomic improvement in response to therapy.
However, both Zdrojkowski and Melker are explicitly disclosed as being used in treating apneic patients (see, e.g., Zdrojkowski at [0053] and Melker at [0086]). Khoo suggests that monitoring autonomic improvement using heart rate variability may be useful as a clinical tool for monitoring the changes in the autonomic regulation of cardiac function in OSA that accompany long-term CPAP therapy (see p. 812). It would have been obvious to one of ordinary skill in the art before the invention was made to combine the apneic treatments of Zdrojkowski and Melker with the autonomic monitoring of Khoo given that author’s explicit suggestion to do so.
As to claim 3, Khoo further discloses wherein the patient's autonomic improvement is measured via heart-rate variability (HRV) analysis (see p. 812).  
As to claims 11-12, see the treatment of claims 2-3, mutatis mutandis.
As to claims 16-17, see the treatment of claims 2-3, mutatis mutandis.  
Allowable Subject Matter
Claims 4-10, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791